                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                 Plaintiff,                                   Case No. 16-CR-156

     v.

LISA STADTMUELLER,

            Defendant.
_____________________________________________________________________________

                    ORDER DENYING MOTION FOR AMENDMENT OF
                       PRESENTENCE INVESTIGATION REPORT


          Defendant Lisa Stadtmueller was sentenced to 60 months in the custody of the Bureau of

Prisons for the crime of Conspiracy to Distribute and Possession with Intent to Distribute 100 grams

or more of Heroin. The 60 months was the mandatory minimum sentence. A search of the home

in which the defendant was staying revealed not only heroin and cash, but a .45 caliber pistol, a .22

caliber revolver, and numerous rounds of ammunition. Based upon these facts, a two-level

enhancement under USSG §2D1.1(b)(1) was applied to the offense severity score. No objection

was raised at the time of sentencing. Stadtmueller has now filed a motion with the court requesting

that her pre-sentence report be amended to remove the reference to firearms so that she can receive

a one-year reduction in her sentence for completing the 500-hour drug abuse program within the

Bureau of Prisons.

          Stadtmueller’s motion must be denied. The mere fact that she wishes to receive sentence

credit for her completion of the drug abuse program does not constitute a ground for removing the

reference to the firearm enhancement. Stadtmueller did not object at the time of sentencing and,

in her current motion, she does not claim that she did not possess or have access to the firearms in
her home. Under these circumstances, and given the absence of a previous objection to the facts

in the presentence report, her motion must be denied.

       SO ORDERED this         23rd     day of July, 2019.

                                       s/ William C. Griesbach
                                      WILLIAM C. GRIESBACH, Chief Judge
                                      United States District Court - WIED




                                               2
